Exhibit 99.1 PHILLIP C. PECKMAN 10777 W. TWAIN AVENUE SUITE #115 LAS VEGAS, NEVADA 89135 January 7, 2011 Board of Directors Shufflemaster, Inc. Re: Resignation Gentlemen: It is with great ambivalence that I announce my resignation as a member of the Board of Directors, and any other positions that I may still hold with Shuffle Master, Inc., effective January 7, 2011.Since I became a Board member on June 5, 2007, I have worked with many other good people to help guide this company through some very difficult times.I am very proud of the accomplishments we have made thus far and believe the company is in a much better position.We have streamlined production, standardized financial reporting, renegotiated long term debt on favorable terms and increased profitability. On one hand I am saddened to part ways with such a company and such people with whom I have had the privilege to work.On the other hand, I am excited and eager to commence my transition to other businesses and opportunities.Some of these opportunities are still confidential but I am very excited about the prospect of continued active participation in the management of successful businesses. I wish all of you the best. /s/ Phillip C. Peckman
